ORDER
This is a petition for writ of habeas corpus wherein the petitioner asserts entitlement to bail pursuant to the provisions of G.L.1956 § 12-13-7, more than six months having elapsed from the date he was arraigned and ordered held without bail. This Court has held, however, that the six-month period within which a defendant must be tried or bailed under the cited statute commences when the defendant demands a trial. See In re Deslovers, 35 R.I. 248, 86 A. 657 (1913) and Bridges v. Superior Court, 121 R.I. 101, 396 A.2d 97 (1978). In this case, the petitioner’s speedy-trial demand was filed on August 12, 2014. Therefore the statutory six-month period has not yet run.
Accordingly, the petition for writ of ha-beas corpus is denied.